Citation Nr: 1432728	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis before January 24, 2007.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to April 1988 and from September 1989 to May 1991.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file. 

Procedural History 

In October 2000, the Veteran filed a claim of service connection for a psychiatric disorder.  After a denial of the claim by the RO, the Veteran appealed to the Board.  While on appeal in a decision in January 2008, the Board granted service connection for bipolar disorder.  In implementing the Board's decision, the RO assigned an effective date and a disability rating.  The Veteran then appealed the assigned rating.

On appeal to the Board, in a decision in February 2012, the Board in part granted staged ratings for the service-connected bipolar disorder.  The Board also remanded the claim for a total disability rating for compensation based on individual unemployability (TDIU).  In a rating decision in November 2012, the RO granted the TDIU claim on a schedular basis, effective January 24, 2007, and denied TDIU claim on an extraschedular basis before January 24, 2007.  

The claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis before January 24, 2007, is REMANDED to an Agency of Original Jurisdiction (AOJ).  




REMAND

In the remand in February 2012, pursuant to 38 C.F.R. § 4.16(b), the Board directed adjudication of the TDIU claim on an extraschedular basis before January 2007.  

Under 38 C.F.R. § 4.16(b), a TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of service-connected disability.  The evidence here shows that the Veteran was unemployed before January 24, 2007, and the evidence also suggests that the Veteran's unemployment was due in part to the service-connected bipolar disorder.  

The Board cannot grant a TDIU claim under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability before January 24, 2007, to VA's Director of Compensation for extraschedular consideration.  











2.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



